RESCRIPT.
This is an action of trespass and ejectment brought in the Common Pleas Division. The defendant pleads to the jurisdiction of the Common Pleas Division, averring that the supposed cause of action is within the exclusive jurisdiction of the District Court of the Tenth Judicial District.
We think that the plea must be overruled. The Judiciary Act, cap. 8, § 23, in force when the action was brought, confers on districts courts exclusive jurisdiction only in actions for the possession of tenements or estates let or held at will or by sufferance. O'Connor v. O'Brien, 18 R.I. 529. The *Page 483 
declaration does not charge that the estate, for the possession of which the suit is brought, was held by the city of Pawtucket by virtue of any letting, or as a tenant at will or by sufferance of the plaintiffs.
The case was properly brought under the Judiciary Act, cap. 3, § 4, which conferred upon the Common Pleas Division original jurisdiction over civil actions at law which relate to real estate, or to some right, easement or interest therein, except actions brought for possession of tenements or estates let or held by will or by sufferance, etc.